Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00401-CR

                                 Alberto VERASTEGUI,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 83rd Judicial District Court, Val Verde County, Texas
                                 Trial Court No. 14,031CR
                        Honorable Robert Cadena, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 24, 2019.


                                              _____________________________
                                              Beth Watkins, Justice